PHILLIPS, Judge.
Since no witness saw defendant shoot Mrs. Butler or identified him as being at the scene near the time she was shot, the ballistics opinion evidence, which was not as unequivocal and direct as we have seen, was crucial both to the State and the defendant. The State’s case on this pivotal point was erroneously strengthened to defendant’s irreparable prejudice, we think, when the prosecutor deliberately implied to the jury that defendant’s ballistics expert, who did not testify, agreed with the State’s expert. Though the prosecutor’s acts were his responsibility and inexcusable, they could not have happened if the court had followed the law in permitting defendant’s expert to examine the gun. G.S. 15A-905(b) provides in pertinent part that where objects in the State’s possession are examined or tested pursuant to a defendant’s motion that “the court must, upon motion of the State, order the defendant to permit the State to inspect and copy or photograph results or reports of physical or mental examinations or of tests, measurements or experiments made in connection with the case . . . which the defendant intends to introduce in evidence at the trial or which were prepared by a witness whom the defendant intends to call at the trial.” (Emphasis supplied.) Since the record does not show that defendant ever intended to introduce the report or put the preparer of it on the stand, the judge had no authority to require that a copy of the report be sent to the District Attorney. State v. Miller, 61 N.C. App. 1, 300 S.E. 2d 431 (1983). The purpose of G.S. 15A-905(b) is not to inform the State why scientific evidence will not be offered by the defendant, but to acquaint it with scientific evidence that will be offered during the trial. Thus, the State had the undue advantage of knowing before presenting its own ballistics evidence that it probably would not be attacked or refuted by defendant’s ballistics evidence. Whether this knowledge resulted in the State’s evidence on this crucial point being less equivocal than it would have been otherwise, we do not know; but that the State as a consequence of an order entered in violation of a statute knew more about this critical aspect of defendant’s case than it would have known if the law had been obeyed entitles defendant to a new trial on all the charges, as the gun and its use or possession was an essential element of each.
*621New trial.
Judge COZORT concurs.
Judge Arnold dissents.